Citation Nr: 0831676	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  06-07 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral foot 
disability.   


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The veteran had active military service from May 1969 to 
January 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.                  

In December 2007, the veteran testified at a videoconference 
hearing before the undersigned.  A transcript of the hearing 
is associated with the claims file.


FINDINGS OF FACT

1.  The veteran's entrance examination showed that he had 
bilateral pes planus and hallux valgus.  

2.  The pre-existing pes planus and hallux valgus did not 
increase in severity during service.  

3.  There is no competent medical evidence showing that the 
veteran's current degenerative joint disease of the first 
metatarsal on the right foot and osteoarthritis of the distal 
first metatarsal joint on the left foot are attributable to 
military service.       


CONCLUSIONS OF LAW

1.  Pre-existing bilateral pes planus and hallux valgus were 
not aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1111, 1137, 1153, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.306 (2007).   

2.  A bilateral foot condition, to include degenerative joint 
disease of the first metatarsal on the right foot and 
osteoarthritis of the distal first metatarsal joint on the 
left foot, was not incurred in active military service, nor 
may arthritis be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1111, 1137, 1153, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.306 (2007).      


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify and assist claimants in 
substantiating their claims for VA benefits, as codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.326(a) (2007).  

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
February 2003, April 2004, August 2004, January 2005, and 
March 2006 letters sent to the veteran by the RO adequately 
apprised him of the information and evidence needed to 
substantiate the claim.  The RO thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, the U.S. 
Court of Appeals for Veterans Claims (Court or Veterans 
Court) issued a decision in Dingess v. Nicholson, 19 Vet. 
App. 473, 484, 486 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in February 2003, April 2004, August 2004, January 2005, and 
March 2006 fulfills the provisions of 38 U.S.C.A. § 5103(a).  
That is, the veteran received notice of the evidence needed 
to substantiate his claim, the avenues by which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  See 
Beverly, 19 Vet. App. at 403; see also Mayfield v. Nicholson, 
19 Vet. App. 103, 109-12 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).  In addition, the March 2006 
letter informed him about how VA determines effective dates 
and disability ratings, as required by Dingess.    

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Written notice was provided in February 2003, prior to the 
appealed from rating decision, along with the subsequent 
notice provided in April 2004, August 2004, January 2005, and 
March 2006, after the decision that is the subject of this 
appeal.  As to any timing deficiency with respect to this 
notice, the Board is cognizant of recent Federal Circuit 
decisions pertaining to prejudicial error.  Specifically, in 
Sanders v. Nicholson, 487 F.3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Veterans Court, the burden shifts to VA to demonstrate 
that the error was not prejudicial.    

In the instant case, any timing deficiency with regard to the 
Pelegrini requirement would not have operated to alter the 
outcome in the instant case where the preponderance of the 
evidence is against the claim for service connection for a 
bilateral foot condition, to include bilateral pes planus, 
hallux valgus, degenerative joint disease of the first 
metatarsal on the right foot, and osteoarthritis of the 
distal first metatarsal joint on the left foot.  Sanders, 
supra (recognizing that "a demonstration that the outcome 
would not have been different in the absence of the error 
would demonstrate that there was no prejudice").  In view of 
the foregoing, the Board cannot conclude that this timing 
defect in Pelegrini notice affected the essential fairness of 
the adjudication, and thus, the presumption of prejudice is 
rebutted.  Sanders, supra.  

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b), (c), (d) (setting forth Secretary's various 
duties to claimant).     

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran received a 
VA examination in March 2006, which was thorough in nature 
and adequate for the purposes of deciding this claim.  In the 
March 2006 examination report, an opinion addressing the 
contended aggravation of a pre-existing disability was 
provided.   

The Board recognizes that at his May 2008 videoconference 
hearing, the veteran maintained that the RO failed to provide 
him with an adequate examination and that the VA examiner 
asked him inappropriate questions.  His assertion, however, 
is unsubstantiated.  The evidence of record shows that in 
March 2006, the veteran was afforded a thorough VA 
examination for the feet.  According to the examiner, he 
reviewed the veteran's claims file prior to the examination, 
and there is no evidence of irregularity, ambiguity, or 
vagueness in the context of his opinion.  The fact that a 
report of VA examination gives rise to evidence (i.e., 
medical opinion) that is adverse to the veteran's claim does 
not render such an examination report deficient.  

As discussed further below, in light of the veteran's 
contentions that he underwent a bunionectomy at the Brooke 
Army Medical Center at Fort Sam Houston in Texas, the RO 
contacted the Brooke Army Medical Center in November 2005 and 
requested pertinent surgery reports for January 1970 to 
December 1971.  In the return response, a technician from the 
Brooke Army Medical Center noted that there were no 
outpatient or inpatient treatment records on file for the 
veteran.

In this case, the Board observes that the veteran's service 
medical records, although initially on file, are now missing.  
In a July 2005 deferred rating action, the RO noted that it 
appeared that the veteran's service medical records had been 
"misplaced."  In a Report of Contact (VA Form 119), dated 
in February 2006, the RO stated that the veteran's claims 
folder had been pulled from the Texas Veterans Commission 
(TVC) as part of a "wipp review."  The claims folder was 
reviewed and the service medical records were not of record.  
The claims assistant contacted the TVC to determine if the 
service medical records could be located in their area.  Per 
claims assistant, the service medical records could not be 
located.  

The Board is aware that, in cases such as this, where the 
veteran's service medical records are missing, the obligation 
to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule is heightened.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Having 
carefully considered the provisions of the VCAA in light of 
the record on appeal, the Board finds that the development of 
this claim with respect to the service medical records has 
been consistent with the provisions of the law, and that 
further efforts to obtain these records would be futile.  See 
38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 
3.159(c)(2) (2007).  Thus, the Board notes that in this case, 
there is no outstanding evidence to be obtained, either by VA 
or the veteran.  Accordingly, the Board finds that the 
medical evidence of record is sufficient to resolve this 
appeal, and the VA has no further duty to provide an 
examination or obtain another opinion.  38 C.F.R. §§ 3.326, 
3.327.   

Based on the foregoing, the Board finds that VA fulfilled its 
VCAA duties to notify and to assist the veteran, and thus, no 
additional assistance or notification is required.  The 
veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Factual Background

By a May 2000 rating action, the RO granted the veteran's 
claim of entitlement to service connection for infectious 
hepatitis.  At that time, the RO stated that according to the 
veteran's service medical records (which were on file at the 
time), in October 1970, the veteran was treated for insidious 
onset of malaise, fatigue, nausea, and anorexia.  A few days 
later, darkening of the urine with yellowing of the eyes and 
skin was noted.  He also had fever, chest pain, and 
productive cough.  The veteran was diagnosed with infectious 
hepatitis and was hospitalized in December 1970.  The 
discharge diagnosis showed hepatitis.   

In January 2003, the veteran filed a claim of entitlement to 
service connection for a bilateral foot condition.  By a 
statement in support of claim, dated in February 2003, the 
veteran stated that in December 1970 or January 1971, while 
he was in the military, he had an operation on his feet at 
Fort Sam Houston.  According to the veteran, he was told by 
his physicians that his feet would always hurt, and as such, 
he did not seek additional treatment.  

By a May 2003 rating action, the RO denied the veteran's 
claim for service connection for a bilateral foot condition.  
At that time, the veteran's service medical records still 
were a part of his claims file.  The RO stated that according 
to the service medical records, the veteran was diagnosed 
with pes planus and hallux valgus at the time of his entrance 
examination.  However, the RO indicated that the veteran's 
separation examination was negative for any problems with his 
feet.  Thus, the RO denied the veteran's claim on the basis 
that there was no evidence of a chronic bilateral foot 
condition as a result of his military service.  

A VA Medical Center (VAMC) outpatient treatment record, dated 
in June 2003, shows that at that time, the veteran presented 
himself at the podiatry clinic with painful bunions.  The 
examining physician stated that the veteran had surgery in 
1970 for bunions, right and left.  Following the physical 
examination, the examiner diagnosed the veteran with 
bilateral hallux, with "history of what look[ed] to be 
silver bunionectomies in 1970 (confirmed by x-ray)."  

In March 2006, the veteran underwent a VA examination.  At 
that time, the examiner noted that the veteran's service 
medical records were not available for review.  The examiner 
also stated that according to the veteran, during service, he 
developed bilateral bunions.  The veteran maintained that his 
pre-existing bilateral pes planus was aggravated by his 
bunions and that he had to undergo bunionectomies in 1970 at 
Fort Sam Houston.  The physical examination of the veteran's 
right foot showed that the veteran had significant hallux 
valgus of the right foot with a 55 degree angle of the great 
toe.  The physical examination of the veteran's left foot 
showed that he had hallux valgus of approximately 40 degrees 
angulation of the great toe.  X-rays of the veteran's feet 
were reported to show bilateral hallux valgus deformity with 
mild degenerative sclerotic changes involving the head of the 
first right metatarsal, and left calcaneal plantar spur.  

Following the physical examination and a review of the 
veteran's x-rays, the examiner diagnosed the veteran with 
hallux valgus with osteoarthritis of the distal first 
metatarsal joint on the left foot, and hallux valgus and 
degenerative joint disease of the first metatarsal on the 
right foot.  The examiner stated that upon a review of the 
evidence of record, it was his opinion that it was extremely 
unlikely that the veteran had surgery on the metatarsals or 
on the bunions while he was in the military.  According to 
the examiner, given that the veteran was admitted to the 
Brooke Army Medical Center for hepatitis at the same time he 
alleged that he had been hospitalized for a bunionectomy, the 
examiner opined that the veteran would not have been operated 
on the feet while he was symptomatic for any kind of 
hepatitis.  The examiner indicated that there was no way from 
reviewing the current x-rays that a date could be placed on 
when the bunionectomies occurred.  It was apparent from the 
x-rays that the bunionectomies were remote, but putting an 
exact date on it was impossible.  The examiner also opined 
that it was unlikely that the veteran's pre-existing 
bilateral pes planus had increased in severity while he was 
in the service.  It was further unlikely that the veteran had 
developed bunions on both feet in the short time that he was 
in the service, which was from 1969 to 1971.  The examiner 
stated that according to the veteran, he was a professional 
football player from 1971 to 1983 for the National Football 
League, the American Football League, and the World Football 
League.  The examiner indicated that he found it highly 
unlikely that the veteran's service in the military would 
have aggravated his hallux valgus and then he subsequently 
played professional football from 1971 to 1983.  Thus, the 
examiner opined that the veteran did not have bunion surgery 
while he was in the military.  The examiner further opined 
that the veteran did not aggravate the pre-existing pes 
planus or hallux valgus while he was in the military.      

In May 2008, while sitting at the RO in Houston, Texas, the 
veteran testified at a videoconference hearing before the 
undersigned.  At that time, he testified that he had foot 
problems prior to his entrance into the military.  He stated 
that after his induction, his foot problems worsened and he 
developed bunions.  According to the veteran, while he was 
stationed in Korea, he sought medical treatment for his foot 
problems.  The veteran indicated that he also developed 
hepatitis at that time, and was transferred to Brooke Army 
Medical Center.  He reported that while he was hospitalized 
for his hepatitis, he also underwent bunionectomies.  The 
veteran stated that after his discharge from the military, he 
saw a podiatrist "a couple of times."  He indicated that at 
present, it was difficult for him to walk and climb stairs 
because of his bilateral foot condition.  


III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic 
disorders, including arthritis, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service or where there 
is clear and unmistakable evidence that the disability 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111.  A pre-existing disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In this case, the Board recognizes that, as previously 
stated, the veteran's service medical records are missing.   
As such, the Board has a heightened duty to explain its 
findings and conclusions and to carefully consider the 
benefit-of-the-doubt rule.  See O'Hare, 1 Vet. App. at 365, 
367; Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  
However, case law does not establish a heightened "benefit 
of the doubt," only a heightened duty of the Board to 
consider the applicability of the benefit of the doubt, to 
assist the claimant in developing a claim, and to explain its 
decision when the veteran's medical records have been lost.  
See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

Pes Planus and Hallux Valgus

In this case, the Board is aware that the veteran's service 
medical records are missing.  However, at the time of the May 
2003 rating action in which the RO denied the veteran's 
claim, the service medical records were a part of the 
veteran's claims file and had been reviewed by the RO.  Thus, 
the Board finds that the information noted in the May 2003 
rating action by the RO regarding the veteran's service 
medical records is credible.  The RO indicated that according 
to the veteran's service medical records, the veteran was 
diagnosed with pes planus and hallux valgus at the time of 
his entrance examination.  The veteran has not disagreed with 
that finding and has conceded such.  Thus, with respect to 
the veteran's bilateral pes planus and hallux valgus, since 
these disorders were shown at the time of the veteran's 
entrance examination, the presumption of soundness never 
attached.  38 U.S.C.A. § 1111.

The preponderance of the evidence of record demonstrates that 
the pre-existing bilateral pes planus and hallux valgus were 
not aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  In this regard, the Board recognizes the veteran's 
contention that during service, his pre-existing pes planus 
and hallux valgus worsened, and that he developed bunions and 
underwent bilateral bunionectomies.  The veteran is competent 
as a layperson to report on that which he has personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
While a layperson is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a layperson is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  There is no evidence of 
record indicating that the veteran has specialized medical 
training so as to be competent to render a medical opinion.

In this case, there are discrepancies in the medical evidence 
of record as to whether the veteran underwent bunionectomies 
during service.  In the May 2003 rating action, the RO did 
not make any reference to such  surgery being reflected in 
the service medical records.  In addition, in the March 2006 
VA examination report, the examiner specifically concluded 
that it was unlikely that the veteran had bunion surgery 
during service.  The examiner noted that according to the 
veteran, his surgery took place while he was hospitalized for 
hepatitis.  However, the VA examiner explained that the 
veteran would not have been operated on the feet while he was 
symptomatic for any kind of hepatitis.  The Board notes that 
by a May 2000 rating action, the RO confirmed that in 
December 1970, the veteran was hospitalized for hepatitis.  
On the other hand, in a June 2003 VAMC outpatient treatment 
record, the examiner diagnosed the veteran with bilateral 
hallux, with "history what look[ed] to be silver 
bunionectomies in 1970 (confirmed by x-ray)."  The Board 
notes that it is not clear what x-rays the examiner is 
referring to.  Nevertheless, even accepting as true that the 
veteran underwent bilateral bunionectomies during service, 
the surgery itself is not evidence of an increase in 
disability.  At the time of the veteran's entrance into the 
military, it was noted that he had hallux valgus (bunions).  
The fact that he underwent bilateral bunionectomies during 
service does not show a permanent worsening of a pre-existing 
condition.  A worsening of an underlying condition requires a 
sustained increase in severity, which is not shown by the 
evidence of record.  In this regard, beyond the bunion 
surgery, the veteran does not allege any additional treatment 
for either his pes planus or his hallux valgus during 
service.  In addition, the Board notes that as previously 
reported by the RO, the veteran's separation examination was 
negative for any problems with his feet.  Furthermore, the 
only competent medical evidence addressing the question of 
whether the veteran's pre-existing pes planus and hallux 
valgus were aggravated during service, is the opinion of the 
VA examiner, who concluded in the March 2006 VA examination 
report that the veteran did not aggravate the pre-existing 
pes planus or hallux valgus while he was in the military.  
This opinion opposes rather than supports the claim.

As the evidence of record shows that the veteran's bilateral 
pes planus and hallux valgus pre-existed service and that 
neither disorder was aggravated thereby, the preponderance of 
the evidence is against the veteran's claim and the doctrine 
of reasonable doubt is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service 
connection for bilateral pes planus and hallux valgus is not 
warranted.      

Degenerative Joint Disease of the First Metatarsal on the 
Right Foot and 
Osteoarthritis of the Distal First Metatarsal Joint on the 
Left Foot

In this case, the fact that bilateral pes planus and hallux 
valgus pre-existed service does not establish that all foot 
pathology pre-existed service or that other pathology was not 
present during service.  The record establishes that the 
veteran currently has degenerative joint disease of the first 
metatarsal on the right foot and osteoarthritis of the distal 
first metatarsal joint on the left foot, and these disorders 
must be separately addressed.  

After reviewing the evidence of evidence of record, the Board 
finds that the veteran's currently diagnosed degenerative 
joint disease of the first metatarsal on the right foot and 
osteoarthritis of the distal first metatarsal joint on the 
left foot, are not related to his military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In this regard, the 
Board recognizes that the veteran's service medical records 
are not available.  However, at the time of the May 2003 
rating action, the records were available and the RO did not 
refer to any finding of either degenerative joint disease of 
the first metatarsal on the right foot or osteoarthritis of 
the distal first metatarsal joint on the left foot, in the 
service medical records.  The first evidence of record of the 
veteran's degenerative joint disease of the first metatarsal 
on the right foot and osteoarthritis of the distal first 
metatarsal joint on the left foot, is in March 2006, over 35 
years after his separation from the military.  In this 
regard, the Board may consider in its assessment of a service 
connection claim the passage of a lengthy period of time 
wherein the veteran has not been diagnosed with the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) ["negative evidence" could be considered 
in weighing the evidence].  Given that the first medical 
evidence of the veteran's degenerative joint disease of the 
first metatarsal on the right foot and osteoarthritis of the 
distal first metatarsal joint on the left foot, is over 35 
years after his separation from the military, an absence of 
relevant evidence for such duration weighs against the 
veteran's claim of direct service connection.  Maxson, supra.  

In the instant case, there is no competent or credible 
evidence of record linking either the veteran's degenerative 
joint disease of the first metatarsal on the right foot or 
osteoarthritis of the distal first metatarsal joint on the 
left foot, to his period of active military service.  The 
only evidence of record supporting the veteran's claim is his 
own lay opinion that he currently has degenerative joint 
disease of the first metatarsal on the right foot and 
osteoarthritis of the distal first metatarsal joint on the 
left foot, that are related to his period of active military 
duty.  The veteran is competent as a layperson to report that 
on which he has personal knowledge.  See Layno, supra.  
However, as previously stated, while a layperson is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service, such a layperson is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu, supra.  There is no evidence of record 
indicating that the veteran has specialized medical training 
so as to be competent to render a medical opinion.  Further, 
the absence of any treatment for foot problems until decades 
after service renders his observations of foot problems in 
service and thereafter of no more than marginal probative 
value.

As there is no evidence of degenerative joint disease of the 
first metatarsal on the right foot and/or osteoarthritis of 
the distal first metatarsal joint on the left foot in 
service, or arthritis within one year subsequent to service 
discharge, and there is no evidence which provides the 
required nexus between military service and degenerative 
joint disease of the first metatarsal on the right foot 
and/or osteoarthritis of the distal first metatarsal joint on 
the left foot, the preponderance of the evidence is against 
the veteran's claim, and the doctrine of reasonable doubt is 
not for application.  Gilbert, supra.  Accordingly, service 
connection for a bilateral foot condition, to include 
degenerative joint disease of the first metatarsal on the 
right foot and osteoarthritis of the distal first metatarsal 
joint on the left foot, is not warranted.


ORDER

Service connection for a bilateral foot condition, to include 
bilateral pes planus and hallux valgus, degenerative joint 
disease of the first metatarsal on the right foot, and 
osteoarthritis of the distal first metatarsal joint on the 
left foot, is denied.   






____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


